LEE, Justice,
for the Court.
James Allen Morris was convicted in the Circuit Court of Coahoma County for armed robbery and was sentenced to serve a term of twenty (20) years in the Mississippi State Penitentiary. He appeals and assigns two errors in the trial below.
Appellant first contends that the trial court erred in overruling his motion for a directed verdict at the conclusion of the State’s case and that the jury verdict was contrary to the overwhelming weight of the evidence.
About 5:30 p. m. on October 13, 1978, an armed robbery occurred at a grocery store owned by Daniel Shing, 2312 Sixth Street, Clarksdale, Mississippi. Shing was stacking cigarettes in his self-service display when a man came up behind him and said he wanted to see Shing. He turned around, saw the person holding a pistol, became frightened, and started to struggle with him. The robber called to his accomplice who came to the scene and struck Shing on the neck, ending the struggle. The robber then went to the cash register and tried to open it, but was unable to do so because it was electronically operated. He demanded from Shing his money, took five hundred dollars ($500.00), which Shing had in his pocket, and two hundred fifty dollars ($250.00) in his wallet, after which both robbers fled from the store.
The Clarksdale Police Department was notified and Joe Logan, investigator, soon arrived at the scene. Shing had known the man for approximately ten (10) years, and he told Officer Logan that the man’s name was James Allen Morris. Mrs. Shing had also known Morris for the same length of time. Wayne Campbell and Maurice Washington, 14-year-old boys, were in the store and they knew and recognized Morris. Rickey Washington, age thirteen (13), was present and he positively identified Morris as the robber.
*926Appellant’s defense was an alibi. He testified that he went to the home of a Mrs. Lillian Gilkey at 6:30 on the morning of the robbery for the purpose of baby-sitting her three children. He said that she came home for lunch and he was there; she came home for supper between 5:00 and 6:00 p. m. and he was there; and he remained at her house until she finally got off work at 9:00 that night. Mrs. Gilkey corroborated appellant’s alibi. She also testified that her brother was a close friend of appellant and that she had been convicted of shoplifting and assault. Although she knew police officers in Clarksdale, she did not tell them before the trial that appellant was in her home at the time of the robbery.
The jury accepted the State’s evidence and rejected the alibi defense of appellant. The verdict is not contrary to the overwhelming weight of the evidence and is supported by the evidence. Johnson v. State, 359 So.2d 1371 (Miss.1978); Harris v. State, 206 So.2d 829 (Miss.1968); Vickers v. State, 323 So.2d 743 (Miss.1975).
The appellant next contends that there was no evidence of any intent to commit the robbery on the part of James Allen Morris, which assignment is wholly without merit.
There being no reversible error in the record the judgment of the lower court is affirmed.
AFFIRMED.
PATTERSON, C. J., SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, BOWLING and COFER, JJ., concur.